DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 09/13/2021 and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  They have been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes: (an) abstract idea(s).

	Claims 1 and 5-7 recite:
collect failure information of hardware of the server when a failure of the hardware or a restoration of the hardware is detected by monitoring the hardware; and
analyze and determine stability of the server based on the failure information.
	The ‘collect’ limitation of # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “collecting” in the context of this claim encompasses a person merely gathering data, e.g. printed out on paper.
	The ‘analyze and determine’ limitation of # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “analyzing and determining” in the context of this claim encompasses the person merely thinking about data and making a determination.

	Claim 2 recites:
collect configuration information of the hardware of the server; and 
determine the stability of the server based on the configuration information of the hardware.
	The ‘collect’ limitation of # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “collecting” in the context of this claim encompasses the person merely gathering data, e.g. printed out on paper.
	The ‘determine’ limitation of # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about data and making a determination.

	Claim 3 recites:
diagnose stability of the hardware based on at least one of a warning level log and an abnormal level log; and
determine the stability of the server based on the stability of the hardware.
	The ‘diagnose’ limitation of # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “collecting” in the context of this claim encompasses the person merely thinking about data and making a diagnosis.
	The ‘determine’ limitation of # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about data and making a determination.

	Claim 4 recites:
diagnose a load of the BMC based on at least one of a load of the CPU and a use rate of the storage device; and
determine the stability of the server based on the load of the BMC.
	The ‘diagnose’ limitation of # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “collecting” in the context of this claim encompasses the person merely thinking about data and making a diagnosis.
	The ‘determine’ limitation of # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about data and making a determination.

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite the following additional elements:
a baseboard management controller (BMC) (per Claims 1-7),
a server (per Claims 1-7),
a memory (per Claim 1),
a processor (per Claim 1), and
a non-transitory computer-readable recording medium (per Claim 7).
	These elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than components comprising mere instructions to apply the exception.  Accordingly, these elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the aforementioned additional elements amount to no more than components comprising mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Additionally, per MPEP 2106.05(d)(II), the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

	Accordingly, for at least the reasoning provided above, Claims 1-7 are patent ineligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suenaga (U.S. Patent Application Publication No. US 2020/0004620 A1), hereinafter “Suenaga.”

With regards to Claim 1, Suenaga teaches:
a baseboard management controller (BMC) (Fig. 1 and ¶ 0047-0048.) for a server (Fig. 1 and ¶ 0047-0048; regarding, e.g., information processing apparatus 2.), comprising:
a memory configured to store instructions (Fig. 1; ¶ 0055; and ¶ 0057.); and
a processor configured to execute the instructions (Fig. 1; ¶ 0055; and ¶ 0057.) to:
collect failure information of hardware of the server (Figs. 1-3 and ¶ 0060-0067.) when a failure of the hardware or a restoration of the hardware is detected by monitoring the hardware (Figs. 1-3 and ¶ 0060-0067.); and
analyze and determine stability of the server based on the failure information (Fig. 12 and ¶ 0216-0227; regarding, e.g., determination of a BMC load associated with a BMC memory usage rate that is proportional to the information processing apparatus’ hardware error rate[s].).

With regards to Claim 2, Suenaga teaches the BMC of Claim 1 as referenced above.  Suenaga further teaches:
wherein the processor is configured to execute the instructions to:
collect configuration information of the hardware of the server (Figs. 1-3 and ¶ 0064-0067; regarding, e.g., the type / location of the hardware where [an] error[s] has/have occurred.); and
determine the stability of the server based on the configuration information of the hardware (Figs. 1-3; ¶ 0064-0067; Fig. 12; and ¶ 0216-0227.).

With regards to Claim 3, Suenaga teaches the BMC of Claim 1 as referenced above.  Suenaga further teaches:
wherein the processor is configured to execute the instructions to:
diagnose stability of the hardware based on at least one of a warning level log and an abnormal level log (Figs. 1-3 and ¶ 0096-0101; regarding, e.g., logging detailed information corresponding to the abnormality type[s] of the error[s].); and
determine the stability of the server based on the stability of the hardware (Figs. 1-3; ¶ 0096-0101; Fig. 12; and ¶ 0216-0227.).

With regards to Claim 4, Suenaga teaches the BMC of Claim 1 as referenced above.  Suenaga further teaches:
wherein the hardware includes a central processing unit (CPU) (Fig. 1; ¶ 0047-0048; Fig. 2; Fig. 3; and ¶ 0064-0067.) and a storage device (Fig. 1; ¶ 0047-0048; Fig. 2; Fig. 3; and ¶ 0064-0067.), and
the processor is configured to execute the instructions to:
diagnose a load of the BMC based on at least one of a load of the CPU and a use rate of the storage device (Fig. 1; Fig. 5; ¶ 0105; ¶ 0110 [The Examiner interprets the detected error to be in memory 22, not memory 12 as recited in ¶ 0110 and in accordance with other sections of the reference.  In other words, ¶ 0110 has a typo.]; Fig. 2; ¶ 0117-0118; Fig. 12; and ¶ 0216-0227.); and
determine the stability of the server based on the load of the BMC (Fig. 12 and ¶ 0216-0227.).

With regards to Claim 6, the BMC of Claim 1 performs the same steps as the method of Claim 6, and Claim 6 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Suenaga.

With regards to Claim 7, the BMC of Claim 1 performs the same steps as the medium of Claim 7, and Claim 7 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Suenaga.
Suenaga further teaches:
a non-transitory computer-readable recording medium storing a program (Fig. 1; Fig. 2; and ¶ 0091-0092.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suenaga, and further in view of Wang (U.S. Patent No. US 10,223,229 B2), hereinafter “Wang.”

With regards to Claim 5, Suenaga teaches the BMC of Claim 1 as referenced above.  Suenaga does not explicitly teach:
a plurality of BMCs in accordance with the BMC of Claim 1.
However, Wang teaches:
a plurality of BMCs (Fig. 2 and col. 4, lines 23-58.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Suenaga with a plurality of BMCs as taught by Wang because a simple substitution of one known element (an information processing apparatus including a BMC – Suenaga: Fig. 1 and Suenaga: ¶ 0047) for another / others (the plurality of BMCs) can be performed to obtain predictable results (providing known computer architecture means for implementing one or more BMCs).


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114